NUMBER 13-18-00145-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

THE CITY OF ELSA,                                                          Appellant,

                                          v.

PAUL GARZA D/B/A
PAUL GARZA ROOFING,                                                       Appellees.


                    On Appeal from the 93rd District Court
                         of Hidalgo County, Texas.


                       MEMORANDUM OPINION
            Before Justices Contreras, Longoria, and Hinojosa
               Memorandum Opinion by Justice Longoria

      Appellant, the City of Elsa, by and through its attorney, the Honorable David

Campbell, has filed “Appellant’s Agreed Motion to Dismiss and Render Judgment”

pursuant to Rule 42.1 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.

42.1(a)(2). It asserts that the parties have settled and resolved their dispute and that
they request that we (1) dismiss the appeal; (2) vacate the trial court’s order and dismiss

the case, “including the underlying case”; and (3) tax court costs against the party

incurring same. The Court, having examined and fully considered the agreed motion, is

of the opinion that it should be granted in part and denied in part. We grant the motion

insofar as we render judgment effectuating the parties’ agreement pursuant to Rule

42.1(a)(2) and we vacate the trial court’s order and dismiss the underlying case. See

id. We further tax costs against the party incurring same. We deny the motion insofar

as the appellate rules do not allow us to both render judgment and dismiss the

appeal. Compare TEX. R. APP. P. 42.1(a)(2) with id. R. 42.1(a)(1). Having dismissed the

case at appellant's request, no motion for rehearing will be entertained, and our mandate

will issue forthwith. See id. R. 43.2.



                                                              NORA L. LONGORIA
                                                              Justice

Delivered and filed the
6th day of September, 2018.




                                             2